                               4:04-cr-40080-JBM-JAG # 173-1                                      Page 1 of 16                                           E-FILED
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                                                                                 6/26/20, 4(02 PM


                                                                                                                               Monday, 29 June, 2020 04:12:01 PM
                                                                                                                                    Clerk, U.S. District Court, ILCD
     Our tool is journalism. Our goal is justice.
     Our reporting exposes injustice and examines solutions for a criminal justice
     system in crisis. To support our journalism, please consider a donation to !e
     Marshall Project today.


                     DONATE


     06.18.2020
     CORONAVIRUS



     “I Begged Them To Let Me Die”:
     How Federal Prisons Became
     Coronavirus Death Traps.
     The Bureau of Prisons was unprepared and slow to respond.
     Then oﬃcials took steps that helped spread the virus.




                                                                                                                                           Exhibit A
https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps                                  Page 1 of 16
                               4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 2 of 16                 6/26/20, 4(02 PM




     Sonia Rodriguez and her fiancé Johnny Joe “JJ” Desilva Jr, the federal prison in Elkton,
     Ohio, and a letter sent from another prisoner describing conditions during the COVID-19
     outbreak. PHOTO ILLUSTRATION BY SUNGPYO HONG/VICE NEWS. IMAGES VIA SONIA RODRIGUEZ, THE BUREAU OF
     PRISONS, AND FRANCISCO MIRELES.




     By KERI BLAKINGER and KEEGAN HAMILTON


     Coverage of the COVID-19 pandemic, criminal justice and immigration.



     He sounded like he was dying.

     !at was Sonia Rodriguez’s "rst thought when her "ancé called her from federal prison near
     Cleveland. !e gravelly voice she had known since high school had turned into a wheeze. He could
     barely "nish a sentence without pausing to catch his breath. He said he was coughing up blood.

     Rodriguez, a 49-year-old who handles accounting at a bakery, knew she was taking on a lot when
     she reconnected with JJ—o#cially Johnny Joe Desilva Jr.—while he was serving time. She knew his
     past involvement in gangs and drug tra#cking would make the road to married life long.


     This article was
                                      But now she feared she would lose her strong "ancé to sickness. To COVID-
     published in                     19. While he was in the federal government’s care.
     partnership with
     VICE News. Sign up “He asked if I knew how much he loved me,” she said, crying as she
     for their          remembered. “I thought I would get a call from him the next day.”
     newsletter, or
                                      She didn’t. It was as if he had vanished.
     follow them on
     Facebook or
                                      !e coronavirus had arrived at the Elkton Federal Correctional Institution,
     Twitter.
                                      where, as one prisoner put it, there were suddenly “people walking around
     looking like the living dead.”

     With over 163,000 people in custody, the federal Bureau of Prisons is America’s largest jailer. !e
     BOP touts its prisons as “safe, humane, cost-e#cient, and appropriately secure.” But what
     happened at Elkton is typical in many ways of the grim conditions and bungled responses at
     federal lockups across the country. !e agency con"rms active cases at 69 of its 122 prisons. As of
     Wednesday, it reported at least 6,245 prisoners and 673 sta$ infected over the course of the
     pandemic at its prisons and halfway houses.

     And the truth is much worse than the BOP’s o#cial numbers indicate.

     VICE News and !e Marshall Project spoke with more than 85 federal prisoners or their family
     members, and 25 sta$ members at prisons with coronavirus outbreaks. We obtained dozens of
     internal BOP memos, emails, and other documents, and reviewed images and videos recorded on

https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps       Page 2 of 16
                               4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 3 of 16                 6/26/20, 4(02 PM




     contraband cell phones.

     We found that the BOP was unprepared for the pandemic and slow to respond, and that top
     o#cials even took measures that contributed to the spread of the virus.

     !e o#cial death toll stands at 86, including one sta$ member. Our reporting on the BOP’s
     handling of the coronavirus outbreak shows:


           Sta$ ignored or minimized prisoners’ COVID-19 symptoms, and mixed the sick and healthy
           together in haphazard quarantines.



           !ousands of prisoners were shipped around the country in February and early March, taking
           the virus with them, according to BOP records obtained by VICE News and !e Marshall
           Project.


           Correctional o#cers and other sta$ felt pressured to work even after being exposed to sick
           prisoners.


           !e BOP failed to follow its own pandemic response plan, which called for spacing out
           prisoners. Photos and videos show sick men in bunk beds just two feet apart.


           Federal o#cials have allegedly tried to conceal the extent of the outbreak by limiting testing—
           so that they didn’t have to report positive cases—and refusing to recognize one sta$ death. As
           of Tuesday, they had completed testing on less than 13 percent of prisoners in BOP-run
           facilities.


           Prisoners reported being quarantined in "lthy buildings that had been vacant for years or in
           tents that %ooded during rainstorms. Some described listening to their friends dying around
           them.


     BOP Director Michael Carvajal declined an interview request from VICE News and !e Marshall
     Project. Elkton’s warden referred us to the BOP main o#ce. A spokesperson sent a statement in
     response to a detailed list of questions, declining to comment on numerous allegations involving
     speci"c prisoners, and maintaining that the agency’s response to the pandemic was carefully
     planned and coordinated, and that it took an array of precautions to contain the outbreak.

     “We are deeply concerned for the health and welfare of those inmates who are entrusted to our
     care, and for our sta$, their families, and the communities we live and work in,” the statement said.
     “It is our highest priority to continue to do everything we can to mitigate the spread of COVID-19 in
     our facilities.”

     Attorney General William Barr has twice issued orders to release medically vulnerable prisoners or
     move them to home con"nement, but the Justice Department has nonetheless fought to keep the


https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps       Page 3 of 16
                               4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 4 of 16                 6/26/20, 4(02 PM




     vast majority of them incarcerated. Less than 3 percent of federal prisoners have been sent to home
     con"nement, and some of them—including former Trump allies Paul Manafort and Michael
     Cohen—didn’t even meet the o#cial criteria to qualify.

     !e BOP’s handling of the crisis under Barr and Carvajal has drawn scrutiny from Congress, with
     lawmakers questioning how the outbreak spiraled out of control and how the agency spent $100
     million allotted to it for pandemic response. !e inspector general for the Justice Department is
     investigating.

     Rep. Jerrold Nadler, a Democrat from New York, slammed the Justice Department in a recent
     committee hearing, saying, “At best, it has slow-walked its response to COVID-19. At worst, they
     have been derelict in their duty to prevent deaths in the facilities that they operate.”

     But the most furious criticism has come from the BOP’s rank and "le. !e American Federation of
     Government Employees Council of Prison Locals, which represents over 30,000 federal prison
     workers, has lambasted Carvajal and the BOP leadership during the pandemic.

     “!ey're making it worse,” said Joe Rojas, the union’s Southeast regional vice president. “!ey're
     making the virus explode instead of containing it.”

     !e BOP counts one correctional o#cer’s death from COVID-19. But the parents of another sta$er
     say the agency is refusing to acknowledge that the virus also caused their daughter’s death. !e
     union has sued for hazard pay and "led at least two workplace safety complaints alleging that sta$
     were exposed to infection without being given protective gear.

     Prisoners have "led at least 11 class-action lawsuits against Carvajal and wardens to try to compel
     releases and improve conditions. At Elkton, a federal judge ordered o#cials to move or release
     hundreds of medically vulnerable prisoners. !at would not only protect those who got out but
     also allow better social distancing for those who remain behind bars. Two men involved in the case
     died from COVID-19 while the government appealed.

     For many during the pandemic, the only way out of federal prison has been in an ambulance.




     “I begged them to let me die”
     !e BOP says its response to the pandemic began in January. According to records shared with
     VICE News and !e Marshall Project, the paper trail begins with a two-page memo to the agency’s
     health sta$ on January 31, describing what little was known at the time about the virus and its
     symptoms. It advised anyone who had recently traveled to China to undergo screening.

     !e agency had no permanent leader when the outbreak began—an interim director had been in
     charge since scandal erupted over the prison death of billionaire Je$rey Epstein in August 2019. On
     February 25, the attorney general gave the job to Michael Carvajal. A U.S. Army veteran who started
     o$ as a corrections o#cer in 1992, Carvajal rose through the ranks to become a warden and

https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps       Page 4 of 16
                               4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 5 of 16                 6/26/20, 4(02 PM



     eventually a senior o#cial in Washington, D.C., where his job included emergency planning.

     Four days after Carvajal took over, the agency issued another memo that warned “the virus is likely
     to cause a pandemic.” !e memo called for increased screening of sta$ and prisoners, distribution
     of personal protection equipment, and other basic preparations.

     !e BOP stopped allowing visitors at prisons on March 13 as the seriousness of the U.S.
     coronavirus outbreak became apparent. !e "rst con"rmed case of COVID-19 in a federal lockup
     was recorded the week after, at a detention center in Brooklyn.

     At Elkton, the sta$ grew frustrated as prisoners started to get sick. Joseph Mayle, a counselor at
     Elkton and the local union chief, said that initially there wasn’t clear guidance from headquarters
     to contain the disease—it was up to the warden and union sta$ to "gure out how to respond.

     “It took two or three weeks to "nally do anything,” Mayle said. “!ere was no across-the-board
     ‘!is is what everyone needs to be doing here.’ It’s a crock of shit.” He says there are still no rules to
     prevent o#cers from moving between quarantine areas and uninfected housing units. (!e BOP
     said, “As much as possible, sta$ are being assigned to the same posts and not rotating.”)

     By late March, JJ Desilva had been ill for days. He told his "ancée the medical sta$ at Elkton said it
     was just the %u and gave him some ibuprofen, but he knew something was wrong when he drank
     Gatorade and couldn’t taste it. !en came the uncontrollable coughing.

     He told Sonia they moved him on March 28 to a hastily set-up quarantine unit. He didn’t have
     access to the prison email system there and, for the "rst few days, no way to call home. When he
     was "nally allowed to use the phone, he told Rodriguez that he was with 70 coughing, sweating
     men crammed onto cots in what was normally the visitation room.

     A BOP spokesperson said “all symptomatic inmates are treated per CDC guidelines,” and “all
     institutions have areas set aside for quarantining and isolation.”

     !e sickest people at Elkton and other federal prisons have ended up in community hospitals.
     !at’s what happened to Desilva, who the day after his April 1 conversation with Rodriguez was
     moved to an intensive care unit in a nearby hospital and put on a ventilator.

     Nobody told her. !e next day, prisoners started dying at Elkton.

     !e "rst was Woodrow Taylor, a 53-year-old from Cincinnati serving "ve years on a nonviolent drug
     conviction. According to the BOP, his condition “quickly declined” and he died in a hospital. Two
     men followed him within the next 24 hours.

     Elkton holds about 2,300 men at two prisons in the same compound. Both are considered low-
     security and have open, dormitory-style housing. Two or three beds are stacked in cubicles that
     measure about 80 square feet, with low walls and no door. !ere’s room for only one person at a
     time to stand up.

     !at setup is typical for low-security federal prisons, making them excellent incubators for COVID-
     19. !e BOP has been aware of the risk for years. After the MERS coronavirus outbreak in 2012, the
https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps       Page 5 of 16
                               4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 6 of 16                 6/26/20, 4(02 PM




     agency created a “Pandemic In%uenza Plan.”

     “In large dorm settings or camps, isolation may not be a possibility,” the BOP plan states. “If
     isolation is not feasible, attempt to place the beds of sick inmates at a distance of at least 6 feet from
     other inmates.”




     COVID-19 afflicted federal prisons
     across the country.

                                 Yazoo City, Mississippi




          PRISONERS: 3,902
          PRISONER CASES: 173
          PRISONER DEATHS: 3
          STAFF CASES: 32



          Prisoners complained about poor medical care, haphazard quarantines and
          not enough testing; under 10 percent of prisoners at the complex were tested,
          BOP data shows. “We were just locked in the cell for 72 hours straight,” one
          prisoner wrote. “Then they would let us out of our cells for 15 minutes, literally,
          to shower, call home, clean our cells. Fifteen minutes every three days.” The
          prison may say it took care of people, he added, “but, man, that is such a
          damn lie.” The bureau declined to comment on the allegations or specific
          conditions of confinement, citing safety and prisoner privacy.




     A cell phone video posted April 3 on Facebook by an Elkton prisoner, Aaron Campbell, showed
     men packed together in their cubicles, sleeping and wheezing. After the post went viral, Campbell
     said in a letter to VICE News that he was sent to “the hole” as punishment for having a contraband
     phone. He claimed o#cials told him he would not face additional discipline if he issued a
     statement saying the video was fake. He refused.

     “Instead of trying to help these people, they are covering it up and trying to control the public’s


https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps       Page 6 of 16
                               4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 7 of 16                 6/26/20, 4(02 PM




     perception of the situation here at Elkton,” Campbell wrote from solitary con"nement, where he
     said he was still being held nearly two months later. !e BOP and Elkton did not respond to
     questions about Campbell’s allegations.




     VIDEO BY KEEGAN HAMILTON, ANDREA PARK, KIMMY GORDEN, AND KRISTIE FERRISO.




     Nearly 20 percent of federal prisoners are over 50, including about 10,000 older than 60—the
     demographic most vulnerable to COVID-19. !e sickest and oldest tend to be grouped in low-
     security prisons like Elkton, minimum-security “camps,” or medical centers. Much like nursing
     homes in the free world, these prisons have become death traps during the outbreak.

     Many behind bars have underlying medical conditions exacerbated by years of poor health care.
     !e most recent oversight report on medical sta#ng, in 2016, raised red %ags about systemwide
     shortages of BOP doctors and nurses, including 12 prisons that had “crisis” levels. At Elkton, a state

     medical o#cial who visited in early April told Ohio’s governor that sta#ng at the prison was “only
     50 percent of what it should be.”

     An Elkton sta#ng report from April 2020, obtained by VICE News and !e Marshall Project, shows
     the only two paramedics’ jobs and two nursing roles were vacant. !irty-one other positions were
     un"lled across the prison, including three counselors, whose duties include making early-release
     recommendations and coordinating lawyer calls and visits. Mayle, the local union chief at Elkton,
     said counselors have seen caseloads double from 150 to 300 prisoners per worker in recent years.

     Amid budget cuts and a temporary hiring freeze under President Trump, the BOP has lost more
     than 4,600 employees—about 12 percent of its total sta$—including correctional o#cers,
     psychologists, and administrators. !e shortage means medical sta$ are forced to take guard shifts
https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps       Page 7 of 16
                               4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 8 of 16                   6/26/20, 4(02 PM


     psychologists, and administrators. !e shortage means medical sta$ are forced to take guard shifts
     in addition to performing their normal duties.


                                                                                      Elkton prisoner Aaron Campbell said
                                                                                      he was sent to “the hole” as
                                                                                      punishment for posting a video on
                                                                                      Facebook that showed sick inmates
                                                                                      packed together in dorm-style
                                                                                      housing units. PHOTO ILLUSTRATION BY
                                                                                      SUNGPYO HONG/VICE NEWS. IMAGES VIA AARON
                                                                                      CAMPBELL/FACEBOOK.




     Prisoners say that during the pandemic, they became de facto nurses—with no training or
     protective gear—caring for men “going in and out of consciousness, throwing up, trembling, cold
     sweats, fever, spitting up blood when they cough,” as one prisoner at Elkton wrote in a letter to
     VICE News.

     Michael Bear, a 67-year-old imprisoned at Elkton for drug and gun convictions, said he was
     coughing and feeling miserable when he saw a doctor there in late March.

     “He took my temperature and my vitals and said I wasn't sick,” Bear recalled. “He told me to get the
     hell out of the clinic and then not come back.”

     Bear later collapsed and had a seizure. He wasn’t isolated until nearly a week later. A day later, he
     was sent to the hospital.

     He spent 24 days in a medically-induced coma. He said he remembers one dream from that time:
     He could see his dead wife, and wanted to be with her.

     “I begged them to let me die.”




     “He’s a number; not a human”
     While Bear was in a coma, Rodriguez was desperately trying to get updates on her "ancé.

     Was JJ too ill to pick up the phone?, she wondered. Was he in a hospital? Or had he simply been
     moved to a place where he couldn’t make calls?

     She had learned not to expect easy answers to such questions.

     “He’s a number; he’s not a human,” she said. “!e prison doesn’t care.”

     When Rodriguez’s phone "nally rang two days after Desilva’s last call, it was a prison nurse bearing
     the bad news that he was on a ventilator. But the woman on the other end of the phone wouldn’t
     tell her where he was or give any more information on his condition.

     Rodriguez understood that the prison couldn’t direct her to the hospital where he was—

https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps         Page 8 of 16
                               4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 9 of 16                 6/26/20, 4(02 PM



     corrections o#cials often consider that information a security risk. So she and Desilva’s family
     frantically mounted a search, scouring Facebook for sta$ at medical centers near Elkton. !ey
     made call after call, as Rodriguez tried to "nd the man she had known for more than three decades.

     !e two had met in East Moline, Illinois. He was her high school crush, but they’d gone separate
     ways. “Life happened,” as she put it. For Rodriguez, that meant working as a school secretary and
     raising kids with her "rst husband.




                                                                                      A letter from Elkton inmate
                                                                                      Francisco Mireles describing prison
                                                                                      conditions in April. PHOTO
                                                                                      ILLUSTRATION BY SUNGPYO HONG/VICE NEWS




     Desilva became involved in the Latin Kings gang, selling drugs and feuding with rivals in con%icts
     that sometimes turned violent. He did a brief stint in prison for bank fraud in the mid-’90s and was
     released, only to be re-arrested in 2004 and convicted on federal charges including drug tra#cking,
     threatening to kidnap someone, and carrying an illegal "rearm.

     She contacted him on a whim in 2018, she said. He had almost two decades left on his sentence.
     !ey started exchanging letters and talking on the phone. !ey picked up exactly where they’d
     been as teens, she said, but both a little wiser.

     “I knew what he had been involved in,” she said, “but I "gured after 20-some years in prison he
     can’t be the same person.” He remembered her so well, down to the lilac dress she’d worn to a
     quinceañera nearly 25 years earlier.

     “Clearly his feelings were so real, that this stood out to him after all this time,” she said.

     Soon, every month she was driving eight hours to see him. Before long, he proposed, getting down
     on one knee in the middle of the visiting room.

     It was one of Desilva’s relatives who found the clue to his hospital: a Facebook post from a
     healthcare worker in East Liverpool, Ohio, about 15 miles south of Elkton, grumbling about an
     in%ux of patients from the local prison.

     A relative called the hospital and got connected to his room, but the person who answered would
     not con"rm that Desilva was there. Later, Rodriguez said, a hospital representative called back and
     apologized, but said she’d have to contact the prison for details about his condition.

     Rodriguez said she spent the next four weeks pestering and cajoling medical professionals,
     chaplains, and prison sta$ into sharing crumbs of information.

     “Every day you wake up to the same thing, not knowing if he’s OK,” she said. “It’s a nightmare.”


https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps       Page 9 of 16
                              4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 10 of 16                  6/26/20, 4(02 PM




     At one point she found out he’d been put on dialysis—but nothing more. She heard he was
     scheduled to come out of sedation, then got no updates for days. !e Elkton union chief said sta$
     tried to provide updates as often as possible to family members of hospitalized prisoners, but to
     Rodriguez the stretches of days with no word felt cruel.

     By April 6, the situation at Elkton had grown so dire that Ohio Gov. Mike DeWine deployed the
     National Guard, sending military medical personnel to provide support. At the time, the BOP had
     only con"rmed eight prisoners and one sta$ sta$ member at Elkton with COVID-19.

     !e union told a di$erent story, reporting that 37 men at Elkton were hospitalized. An additional 71
     were in isolation with severe symptoms. !ree sta$ members were sick, and others who had been
     exposed were still coming to work.




     ”!e movement is just so much”
     All over the country, from Oakdale in Louisiana to Danbury in Connecticut to Butner in North
     Carolina, federal prisons were facing the same problem: a rapidly spreading disease and no
     coherent strategy to contain it.

     O#cers are told to self-quarantine if exposed, but there were barely enough workers to keep the
     prisons running before coronavirus. And until late April, staying home meant taking sick leave,
     which is limited. !e BOP still has not organized testing for the sta$ going in and out, even at hot
     spots like Elkton.

     On April 11, BOP Director Carvajal gave his "rst—and so far, only—interview about the coronavirus
     crisis unfolding in his prison system. He told CNN that his "rst few weeks on the job in February
     had been “quite overwhelming” but that overall he was pleased with his work.

     "I don't think anybody was ready for this COVID,” Carvajal said. “So we're dealing with it just as
     well as anybody else, and I'd be proud to say we're doing pretty good."

     In February and early March, while the outbreak was gaining steam, records show over 10,000
     people %ying through the federal transfer center in Oklahoma City, a main transit hub, on the way

     to other prisons.

     Carvajal ordered a halt to prisoner movement on March 13, but there’s evidence that they were still
     being shipped around the country well into April.


                                                                                      Thousands of prisoners were shipped
                                                                                      through the federal transfer in
                                                                                      Oklahoma City in February, March
                                                                                      and April, according to records
                                                                                      obtained by VICE News and the
                                                                                      Marshall Project. PHOTO ILLUSTRATION
                                                                                      BY SUNGPYO HONG/VICE NEWS. IMAGE VIA THE

https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps        Page 10 of 16
                              4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 11 of 16                  6/26/20, 4(02 PM

                                                                                      BY SUNGPYO HONG/VICE NEWS. IMAGE VIA THE
                                                                                      BUREAU OF PRISONS.




     New prisoners kept arriving at Elkton, even as the death toll reached nine. According to workers,
     new inmates were continually sent to Elkton throughout March and April.

     Records obtained by VICE News and !e Marshall Project show nearly 70 prisoners being
     transported by plane in late April. Smaller groups were being %own almost weekly.

     “We are moving inmates in such a high volume, we have airlifts, buses, going out—the movement
     is just so much,” Anthony Sanon, union president at the Metropolitan Detention Center in
     Brooklyn, said in early April.

     A BOP spokesperson said prisoner movement nationwide was down 95 percent from March 13 to
     April 23 compared with the same period last year. !e issue is partly beyond the BOP’s control:
     Federal courts have continued to pump more people into the system.

     But the agency formally resumed transfers in late May, announcing plans to move 6,800 recently
     sentenced people from temporary detention centers into prisons in order to “alleviate population
     pressures.”

     A new “guidance” document obtained by VICE News and !e Marshall Project says that prisoners
     are supposed to be tested and strictly quarantined during travel. But Sandra Parr, a national union
     o#cial, says sick people have already been pushed out the door: “!ey’re shoving Tylenol and

     Motrin in ’em so they don’t have a fever, then putting them on a plane.”

     A union o#cial at the Federal Medical Center-Carswell in Texas "led a whistleblower complaint on
     April 7, alleging that the BOP “knowingly misleads the American public” about the movement of
     federal prisoners during the pandemic. !e complaint followed the arrival on March 20 of a
     woman who tested positive for COVID-19. Andrea Circle Bear was almost nine months pregnant;
     she gave birth by emergency C-section while on a ventilator. Circle Bear died on April 28. Her baby
     survived and is living with a grandparent.

     Carvajal later testi"ed that the agency reviewed the cases of over 30 pregnant women in federal
     custody and transferred 24 to “community con"nement.” !e others, he said, “weren’t eligible or
     appropriate” to serve out their sentences at home.

     !e continued transfers had lethal consequences at the Grady County Jail, a small lockup in
     Chickasha, Oklahoma, that has a contract with the U.S. Marshals Service to house over%ow federal
     prisoners, typically for a few days or weeks at a time. !e conditions there were ripe for an
     outbreak, as dozens of men were packed into a dorm with stacked bunk beds, no hot water, and no
     access to the outdoors or sunlight for weeks. One prisoner at Grady—activist and hacker Jeremy
     Hammond—reported that by the end of April half of his dorm had fallen ill. “Basically, they don’t
     give a fuck about us,” he said. A federal prisoner died there from COVID-19 on April 28. A BOP
     spokesperson referred questions to the U.S. Marshals Service, which said it “does not own or
     operate” Grady and other private detention centers. !e jail did not respond to a request for
     comment. Joshua Lepird, president of the union at the Oklahoma City transfer center, which is
https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps         Page 11 of 16
                              4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 12 of 16                6/26/20, 4(02 PM


     comment. Joshua Lepird, president of the union at the Oklahoma City transfer center, which is
     about 30 miles northeast of Grady, estimated that more than half of his facility’s 52 con"rmed
     COVID-19 cases in early June were people who’d been transferred from the jail. He blamed an
     intentional lack of testing across the system. “Here's the truth: !ey don’t want to know how many
     positive inmates they have,” he said. “!e numbers are higher than they’re admitting.”




     “!ey try to downplay it as much as possible”
     !e "rst federal prisoner to die during the pandemic was still reporting to work at the prison
     factory in Oakdale, Louisiana, when he collapsed in late March. Patrick Jones, 49, was serving time

     on a nonviolent drug conviction. Prisoners at Oakdale say Jones was sent back into their dorm-
     style housing unit while he was sick, causing the virus to spread. A BOP spokesperson said the
     allegations about Jones could not be veri"ed.

     Many of the BOP factories kept operating, paying workers between 23 cents and $1.15 an hour.
     Eventually, some were repurposed to make cloth face masks—even though at "rst prisoners were
     not allowed to wear masks while they worked.

     Carvajal has touted the masks as an example of the agency’s swift and e$ective response to the
     outbreak. Several videos on the agency’s website open with him wearing a blue surgical mask,
     which he removes as he begins speaking. !e mask, he says in one, came from a women’s prison in
     Minnesota.



                                                                                      Cloth face masks made in prison
                                                                                      factories were handed out to
                                                                                      prisoners and staﬀ at Carswell
                                                                                      Federal Medical Center in Texas and
                                                                                      the Coleman Federal Correctional
                                                                                      Complex in Florida. PHOTO ILLUSTRATION
                                                                                      BY SUNGPYO HONG/VICE NEWS. IMAGE VIA
                                                                                      FEDERAL BUREAU OF PRISONS SOURCES.




     But photos of other masks sent to VICE News and !e Marshall Project by both sta$ and prisoners
     show a di$erent product, with haphazard stitching and threadbare white fabric. Several
     correctional o#cers said it resembled the material used to make prisoners’ boxer shorts. “I
     wouldn't put that thing on my dog,” one fumed.

     !e BOP says N95 respirator masks and other protective equipment for sta$ was stockpiled before
     the pandemic, but some o#cers said they couldn’t get the equipment when they needed it. In
     April, at least four prisons in the Southeast ended up with Chinese KN-95s that sta$ said appeared
     to not meet federal safety standards.

     At the federal penitentiary in Atlanta, Robin Grubbs, a 39-year-old case manager, was worried
     about a quarantine unit that had been set up outside her o#ce, according to her father, Gary

https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps      Page 12 of 16
                              4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 13 of 16                 6/26/20, 4(02 PM




     Grubbs. “!ey didn’t give her no mask or nothing like that,” he said.

     She didn’t show up for work on April 14; her coworkers found her unresponsive in her living room.

     A spokesperson for the Georgia Bureau of Investigation said an autopsy was not performed on
     Grubbs because she tested positive for COVID-19, which was listed as the “probable cause of
     death.”

     Her father said he was told Wednesday that toxicology results showed she had no drugs in her
     system or other explanation for her sudden death. !e GBI spokesperson con"rmed the death
     from “natural” causes.

     George Grubbs is certain his daughter got sick at work.

     "!e only place she went was home and her job,” Grubbs said. “We feel that it had to come from the
     prison. !at’s the only place we know that she’d been around it."

     !e Clayton County Police Department in suburban Atlanta, which is investigating the death,
     provided an incident report stating there were “no signs of foul play.” A police spokesperson said
     “the cause of death has not been made o#cial.”

     !e BOP said “there is no evidence or information relating to a cause of death.”

     Kelvin Williams, the Atlanta union chief, said the agency doesn’t want to acknowledge Grubbs as a
     COVID-19 victim because it would be obligated to pay her family bene"ts. “!e bureau thinks
     about the long-term e$ect of admitting something like that has happened,” Williams said. “!ey try
     to downplay it as much as possible.”


                                                                                      Federal prisoners in Milan,
                                                                                      Michigan, used a contraband cell
                                                                                      phone to post a video on social
                                                                                      media about grim conditions they
                                                                                      faced during the pandemic. PHOTO
                                                                                      ILLUSTRATION BY SUNGPYO HONG/VICE NEWS.
                                                                                      IMAGES VIA DION MANE/FACEBOOK.




     “It was like watching a horror movie”
     While Desilva was on a ventilator at the hospital for much of April, prisoners at Elkton said they
     were allowed out of their housing units for just a few minutes each day, including for trips to the
     mess hall. !e rush for food triggered stampedes.

     More and more fell ill and were wheeled out on gurneys. At the peak, according to court records
     and Elkton sta$, 46 prisoners were hospitalized, with 18 on ventilators.

     “As far as I can tell, they ended up taking about one in every "ve out of here,” Donald
     Schlittenhardt, a 54-year-old Elkton prisoner, wrote on April 9 of his unit. “!at puts your odds no
     better than playing Russian roulette with a six-shooter.”
https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps       Page 13 of 16
                              4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 14 of 16                 6/26/20, 4(02 PM



     better than playing Russian roulette with a six-shooter.”

     Schlittenhardt, who uses a wheelchair and is serving 20 years on a drug conviction, said o#cers
     with pepper spray were summoned when he confronted medical sta$ in early April about not
     doing regular temperature checks and ignoring sick prisoners.

     Mayle, the sta$ union president, described the encounter as an “isolated incident with a few
     disgruntled inmates who did not want to go into isolation.”

     Schlittenhardt and two other prisoners also said o#cers threatened them with tear gas and pepper
     spray when they objected to having to eat lunch outside in 40-degree weather while their housing
     unit was being disinfected.

     It’s not just Elkton. At prisons across the country, men and women who were sick or had been
     exposed to COVID-19 reported being held in horrifying conditions. And because the entire BOP
     system was in lockdown, even prisoners who were not ailing were con"ned to their bunks or cells,
     and some didn’t see sunlight for weeks.

     At the minimum-security camp in Lompoc, California, prisoners say they were ordered to pick up
     one man who collapsed because the o#cers were afraid of touching him. !e prisoners said
     medics didn’t arrive for about two hours. !e BOP said it could not respond to the speci"c
     allegation, but that its sta$ respond to medical emergencies immediately.

     Meanwhile, sick men were isolated in a mothballed section of the prison that had previously been

     used as “the hole.”

     One prisoner there—who said he’d already been dealing with untreated cancer for a year—
     reported receiving only one hot meal a day and showering just once in 18 days. He could hear men
     coughing into the common area through their cell bars, and said he listened as the guards rushed
     to one prisoner’s cell and said he was “gone.”

     “I can’t even believe this is happening in the United States,” he said. “It was like watching a horror
     movie.” A BOP spokesperson said only one of Lompoc’s four deaths from COVID-19 actually
     occurred at the prison itself; the others were in the hospital.

     But more than 93 percent of the people inside the low-security prison contracted the virus.


                                                                                      More than 93 percent of prisoners
                                                                                      at the low-security prison in
                                                                                      Lompoc, California, have tested
                                                                                      positive for COVID-19. PHOTO
                                                                                      ILLUSTRATION BY SUNGPYO HONG/VICE NEWS.
                                                                                      IMAGE VIA ASSOCIATED PRESS.




     “I know this changed him”
https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps       Page 14 of 16
                              4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 15 of 16                6/26/20, 4(02 PM



     On April 28, Rodriguez got the call she’d been hoping for: “Hey, gorda,” the familiar deep voice
     growled. “How are you guys?”

     Desilva still sounded weak—but he was "nally out of the hospital.

     She burst into tears.

     “I know this changed him,” she said. “He said the nurses were surprised he made it; he was on the
     verge of dying.”

     But her "ancé was now in isolation, still without regular phone or email access. Eventually he’d be
     sent back to a dorm packed with other men. Like many prisoners, he asked for compassionate

     release. Like most of them, he has not yet gotten it.

     Changing policies and internal agency opposition to releases have kept many behind bars.
     Lashonda Hall, serving 43 years at the prison in Tallahassee for a nonviolent drug crime, called her
     family to tell them she was being released to home con"nement. When sta$ came back and told
     her there’d been a mix-up and she hadn’t served enough of her time, she couldn’t bring herself to
     let her family know.

     “COVID-19 does not care how much of your sentence you have done,” she said.

     Bernd Appleby, a 68-year-old prisoner serving two years for a white-collar tech crime, was initially
     told he didn’t qualify for release because of a minor disciplinary infraction, according to his wife.
     During the Super Bowl, he bet on the losing team and had to make good afterward: He owed a
     single ice cream sandwich. When he mentioned it in an email to a friend, he got written up for
     gambling.

     At Elkton, Alvin Turner, a 43-year-old from Michigan serving time for a nonviolent drug charge,
     petitioned the courts to be sent home early, bolstering his case with a letter from prison sta$ saying
     he had taught "nancial literacy to more than 60 people. !e BOP announced his death from
     COVID-19 on April 13.

     !e day of Turner’s death, the ACLU sued Carvajal and Warden Mark Williams, arguing that
     conditions at Elkton violate the Eighth Amendment’s prohibition on cruel and unusual
     punishment. Prisoners gave sworn declarations describing “complete chaos,” “ambulances leaving
     at all hours,” and feeling like they’d been handed death sentences.

     Federal Judge James Gwin has sided repeatedly with the prisoners at Elkton, ordering the BOP to
     swiftly release or transfer 837 people who’d been identi"ed as medically vulnerable.

     After prison o#cials declared that only "ve people met the criteria, Gwin issued a blistering ruling
     that said Williams and Carvajal were “thumbing their nose at their authority to authorize home
     con"nement” and risking the lives of both sta$ and prisoners in the process.

     !e government "rst appealed to the Supreme Court, which declined to hear the case, then got the
     lower court’s ruling overturned by the Sixth Circuit—a decision that dims the prospects of success

https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps      Page 15 of 16
                              4:04-cr-40080-JBM-JAG # 173-1
How Federal Prisons Became Coronavirus Death Traps | The Marshall Project                         Page 16 of 16                6/26/20, 4(02 PM




     for similar claims at other federal prisons.

     BOP o#cials continue to maintain that releases are unnecessary and the situation at Elkton is
     under control.

     Mayle, the Elkton union president, defended the sta$’s handling of the outbreak.

     “We followed CDC guidelines and did everything in our power to ensure the health and safety of
     sta$ and inmates,” Mayle said. “I believe the ball was dropped” by higher-ups, he added.

     As of June 8, according to the Elkton union, nine prisoners remained hospitalized, including four
     on ventilators. Mass testing revealed 749 con"rmed positive cases, including 505 held in isolation
     because they are symptomatic or otherwise known to be infected. More than 50 sta$ members
     have tested positive. !e death toll still stands at nine.

     More than two months after he started coughing, Desilva still struggles. He has congestive heart
     failure and painful swelling in his legs and feet, which landed him in the hospital again brie%y in
     late May. !e long-term e$ects of COVID-19 are still unknown, but he and Rodriguez suspect it’s
     the cause of his health problems.

     !ey have a lawyer working on a compassionate release request, which notes his plan to marry
     Rodriguez. But it’s not clear whether prisoners who’ve already had the virus would qualify. In the
     meantime, Desilva is worried about being moved to a prison farther away from his "ancée, and
     he’s haunted by dreams of his blurry days in the hospital.

     “It’s hard for him to get sleep. And when he does, he has nightmares,” Rodriguez said. “He wakes
     up screaming or crying.”

     Correction: An earlier version misidenti"ed U.S. District Judge James Gwin.

     !is story was updated to include additional information from the Georgia Bureau of Investigations.




https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps      Page 16 of 16
